Citation Nr: 1440886	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a chronic lumbosacral strain for the period from May 19, 2005, to December 6, 2010.

2.  Entitlement to an initial evaluation in excess of 20 percent for a chronic lumbosacral strain on and after December 6, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for a chronic lumbosacral strain and assigned a 10 percent evaluation from May 19, 2005.

In April 2013, the RO issued a subsequent rating decision that increased the evaluation for the Veteran's chronic lumbosacral strain to 20 percent effective from December 6, 2010.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing has been associated with the claims file.
 
The Board notes that the Veteran appealed both the initial evaluation as well as the effective date assigned to his chronic lumbosacral strain in his January 2008 notice of disagreement.  Following the issuance of the April 2010 supplemental statement of the case (SSOC), the Veteran filed a substantive appeal addressing only the initial evaluation assigned to his disorder. 38 C.F.R. § 20.202.  Accordingly, the issue of entitlement to an earlier effective date for the grant of service connection no longer remains in appellate status, and no further consideration is required.


Therefore, only the issue of entitlement to an initial evaluation assigned to the Veteran's chronic lumbosacral strain will be addressed in the decision below.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim, as well as a corresponding file in the Veterans Benefits Management System.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in December 2010 in connection with his claim.  The Veteran has testified that his condition has worsened since that examination and has indicated that he experiences radiculopathy of the bilateral lower extremities.  Therefore, the Veteran should be afforded a VA examination to ascertain the current severity and manifestation of his chronic lumbosacral strain.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his chronic lumbosacral strain.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected chronic lumbosacral strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional los of motion, due to those factors.

The examiner should also identify any and all associated neurologic abnormalities and state whether the Veteran has radiculopathy affecting either lower extremity.  If there is any neurological manifestation identified, the examiner should indicate approximately when the symptomatology had its onset.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

